—Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J., at plea; Egitto, J., at sentence), rendered August 23, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant failed to preserve for appellate review his objections to the plea (see, People v Pellegrino, 60 NY2d 636; People v Willie, 101 AD2d 819). In any event, the plea allocution was in accordance with the requirements of People v Harris (61 NY2d 9), and sufficiently established the elements of the crime (see, People v Bryant, 107 AD2d 817; see also, Ames v New York State Div. of Parole, 772 F2d 13). The sentence imposed was bargained for by the defendant; he has no basis to now claim it was excessive (see, People v Kazepis, 101 AD2d 816). Niehoff, J. P., Lawrence, Fiber and Kooper, JJ., concur.